Citation Nr: 0702165	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability of the 
right hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In an October 2002 VA Form 9, the veteran requested a video-
conference hearing before member of the Board.  In September 
2006, he withdrew his request.

Evidence pertinent to this appeal has been received since the 
RO last issued a supplemental statement of the case in 
December 2004.  The veteran's spouse holds a durable power of 
attorney and has waived RO consideration of this evidence.  
The Board will therefore consider this evidence in 
adjudicating the veteran's appeal.  


FINDING OF FACT

A right hip disability was not incurred or aggravated during 
active service; a right hip disability, including arthritis, 
did not manifest within one year of separation from active 
service; and a right hip disability and is not otherwise 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2002 and April 2006.  The 
March 2002 letter was sent to the veteran prior to the 
initial adjudication of the claim by the RO in April 2002.  
The veteran was told that he must furnish evidence, which 
would include that in his possession, that his claimed 
disability was incurred in or aggravated by service and 
evidence of chronicity and continuity of treatment since his 
discharge.  In April 2006, the RO sent the veteran a fully 
compliant letter informing him of the evidence needed to 
substantiate his claim, the evidence already of record, and 
his and VA's respective duties in obtaining evidence.  He was 
also provided with notice regarding assignment of effective 
dates and disability ratings.

While the veteran was not provided with compliant VCAA notice 
prior to the initial adjudication of his claim, the Board 
finds that he was not prejudiced by this procedural defect.  
The April 2006 letter cured any procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In October 2005 the veteran's representative submitted 
additional evidence, a statement from a VA physician.  In 
April 2004, the veteran's spouse, who has a durable power of 
attorney executed by the veteran, indicated that the veteran 
had no additional evidence to submit.  In September 2006, the 
veteran withdrew his request for a hearing and in October 
2006, his spouse waived initial adjudication by the RO of 
evidence received since his last adjudication, including VA 
treatment records and evidence received from the veteran's 
representative in October 2005.  These actions by the 
veteran's representative and his spouse indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

Service medical records are associated with the claims file, 
as are treatment records and reports from VA.  The veteran 
has not requested that VA assist him in obtaining any other 
evidence.  In November 2004, the veteran was afforded an 
appropriate VA examination.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The veteran contends that he required a right hip replacement 
and now has degenerative joint disease of the right hip as a 
result of injuries caused by a grenade explosion during his 
service in the Republic of Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service.  Id.; 38 U.S.C.A. § 1154(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Extensive service medical records document the veteran's 
injuries caused by a grenade explosion in July 1967, for 
which he was awarded the Purple Heart.  These injuries 
included a perforation of the hepatic flexure and small 
intestine, a contusion of the right lung.  He also suffered 
shell fragment wounds of his abdomen and legs.  The veteran 
is service connected for disabilities resulting from these 
injuries.  

Service medical records do not document any injuries to the 
veteran's right or left hip.  The first evidence of a 
disability of the veteran's right hip is found in April 2001 
VA outpatient clinic notes, indicating that x-ray evidence 
showed the veteran to have osteoarthritis of the right hip.  
A VA clinic note from November 2001 recorded a history 
provided by the veteran that he had suffered from hip pain 
for twelve years, worse since March 2001.  In November 2001, 
the veteran underwent a right total hip arthroplasty.  In 
short, a right hip disorder was first shown by the medical 
evidence more than 30 years after the veteran's separation 
from service.

In November 2004, the veteran was afforded a VA examination 
of his right hip.  After examination and extensive review of 
the claims file, this examiner opined that the more likely 
etiologies for his hip condition were his age, post-service 
occupation, chronic documented overweight condition, 
deconditioning and comorbities.  The examination report 
includes detailed review of the veteran's claims file and the 
examiner stated that special attention was given to the 
original injury reports and hospitalization.  In explaining 
the bases for his medical opinion, the examiner indicated 
that the record contained no documented physical examination 
results or radiographic evidence to suggest or support a 
causal relationship between the veteran's injuries during 
service and his post-service diagnosis and surgery involving 
his right hip.  

A VA Statement of Attending Physician, received in October 
2005, in the HISTORY OF ILLNESS section, provides the 
notation of "[c]ombat injury in Vietnam 1966/1967 [leading 
to] degenerative disease hip [secondary to] injury [leading 
to] failed L hip replacement.  While this physician appears 
to have been referring only to the veteran's left hip, not 
the subject of this appeal, for the purposes of analysis 
only, the Board will construe the statement broadly.  

The weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The October 2005 VA physician's statement consists of one 
sentence relating the degenerative joint disease of the hip 
to the veteran's combat injury during service.  It is unclear 
whether or not the examiner was recording a history as 
provided by the veteran or rendering his own medical opinion.  
Regardless, of importance in assessing the probative value of 
this opinion is the extreme brevity and lack of stated basis 
for the opinion.  There is no indication that this physician 
reviewed the claims file or any of the service medical 
records of the veteran's injury during service.  In contrast, 
the November 2004 VA examiner included a thorough review of 
the veteran's claims file including a detailed discussion of 
his injuries during service as found in the service medical 
records.  The November 2004 VA examiner also provided a 
rationale for his opinion, in contrast to only the conclusory 
statement by the October 2005 physician.  For these reasons, 
the Board affords considerably greater weight to the November 
2004 opinion and finds that the preponderance of the medical 
evidence shows that the veteran's right hip disability is not 
etiologically related to his active service, including 
combat.  

The Board has considered the veteran's letter received in 
July 2003, as well as other statements, describing his combat 
injury of July 1967.  The Board has also considered the 
photograph, submitted in July 2003, of a dented metal lighter 
that he stated was in his back pocket and was damaged by the 
grenade explosion.  The Board also acknowledges the veteran's 
belief that his right hip disability was caused by this 
incident.  While the veteran is competent to report factual 
events, as a layperson, his opinion as to the cause of his 
current right hip disability is not competent evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, a right hip disorder was not shown during service or 
for many years thereafter.  Because the preponderance of 
evidence shows that there is no nexus between the veteran's 
current disability of his right hip and his active service, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  The Board regrets that a more favorable 
determination could not be made in this case.


ORDER

Entitlement to service connection for a disability of the 
right hip is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


